 
January 19, 2010
 
Mr. H. Walt Dunagin
Executive Vice President
Reef Oil & Gas Partners, L.P.
Reef Exploration, L.P.
1901 North Central Expressway, Suite 300
Richardson, Texas 75080
 
Re:     Post Closing PUDs
 
Dear Walt:
 
Reference is made to that certain Purchase and Sale Agreement dated December 18,
2009 and effective as of December 1, 2009 by and between RCWI, L.P. (“Buyer”)
and Azalea Properties, Ltd. (“Seller”) providing for the purchase by Buyer of
certain assets of Seller (the “PSA”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the PSA.
 
This Letter Agreement (“Letter”) shall set forth the understanding of Buyer and
Seller with regard to the Proven Undeveloped (“PUD’s”) opportunities.
 
By their execution hereof, Buyer and Seller agree as follows:
 
1.           Pursuant to Section 2.02(a) of the PSA, the Purchase Price to be
paid by Buyer to Seller at Closing shall be adjusted upward by the amount of
$966,897.00, representing the allocated value of the PUD’s for which Seller has
provided supporting documentation as of the Closing Date.
 
2.           Commencing on the Closing Date and ending ninety (90) days
thereafter (the “Post Closing Period”), Seller shall use commercially reasonable
efforts to provide Buyer with additional land maps and documentation evidencing
Seller’s ownership in the leaseholds where the individual PUD’s are located (the
“PUD Documentation”) for the properties set forth on Exhibit A hereto. Upon
receipt of the PUD Documentation, but in no event later than five (5) days
following expiration of the Post Closing Period, Buyer shall prepare and provide
to Seller an updated Exhibit D to the PSA showing the revised calculation of the
allocated value of the PUD’s.
 
3.           Buyer and Seller shall, within five (5) days following receipt by
Seller of the revised Exhibit D, enter into good faith negotiations regarding
the revised calculation of the allocated value of the PUD’s (the “PUD Price
Increase”). Within five (5) days following agreement by Seller and Buyer of the
PUD Price Increase, Buyer shall pay to Seller the amount of such PUD Price
Increase, in immediately available funds, via wire transfer as set forth in the
Settlement Statement.

 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
Azalea Properties, Ltd.
   
By: 
Maple Ridge Property Company
 
Its sole general partner
       
By: 
/s/ Frances Marianne Talbot
   
Frances Marianne Talbot
   
President

 
Accepted and Agreed to
this 19 day of January 2010:
 
RCWI, L.P.
   
By: 
RCWI, GP, LLC
 
Its general partner
       
By: 
/s/ Michael J Mauceli
   
Michael J Mauceli, Manager

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
PUDS

 
 

--------------------------------------------------------------------------------

 

Exhibit A (Post Closing Value to be Established)
Attached to that certain Letter Agreement, dated January 19, 2010 by and between
Azalea Properties, Ltd. and RCWI, L.P.


Case Name
 
New
Resv
Cat
 
OPERATOR
 
COUNTY
 
STATE
 
MAJOR
 
WI
 
RI
 
Reef Value
PV 0
 
CLEVELAND 4 PUD
 
PUD
 
ZEPHYR OPERATING LLC
 
HEMPHILL
 
TX
 
GAS
    4.2     4.98701     0.000                                            
COOT MOORE PUD #2
 
PUD
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
OIL
    1.875     1.5        
COOT MOORE PUD #1
 
PUD
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
OIL
    1.875     1.5        
SECTION 09 PUD 06 - 6
 
PUD
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
GAS
    6.375     4.9725     0.000  
SECTION 09 PUD 05 - 5
 
PUD
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
GAS
    6.375     4.9725     0.000  
SECTION 10 PUD 07 - 7
 
PUD
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
GAS
    6.375     4.9725     0.000  
SECTION 09 PUD 04 - 4
 
PUD
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
GAS
    6.375     4.9725     0.000  
SAYRE RANCH SEC 5 #6-5 PUD
 
PUD
 
ZEPHYR
 
ROGER MILLS
 
OK
 
GAS
    6     4.68     0.000  
INDIANOLA PUDS 1-10
 
PUD
 
THE CUMMINGS COMPANY
 
ERATH
 
TX
 
GAS
    3.75     2.8125                                                  
PUD 1-H
 
PUD
 
CHESAPEAKE OPERATING INC
 
WASHITA
 
OK
 
GAS
    1.61989     1.21492        
WEDMAN #4 PUD (Offset To Ro
 
PUD
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
GAS
    5.375     4.07916        
SECTION 10 PUD 08 - 8
 
PUD
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
GAS
    6.375     4.9725     0.000  
SECTION 09 PUD 03 - 3
 
PUD
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
GAS
    6.375     4.9725     0.000  
SECTION 89 PUD 01 (Morrow)
 
PUD
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
GAS
    2.5     1.875     0.000  
BILLIE DEAN SEC 7 #1-7H PUD
 
PUD
 
CHESAPEAKE OPERATING INC
 
ROGER MILLS
 
OK
 
GAS
    1.90433     1.59964     0.000  
SEMITROPIC #1 PUD - 1-1
 
PUD
 
PREMIER ENERGY LLC
 
MONTREY
 
CA
 
OIL
    3.52941     2.64706        
BLACKSTONE MINERALS #1-32
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
PEARL RIVER
 
MS
 
GAS
    5     3.5                                                  
OLSON SECTION 27 PUD
 
PUD
 
B&W OPERATING LLC
 
ROGER MILLS
 
OK
 
GAS
    1.82143     1.36607                                                  
PUD 1
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
PEARL RIVER
 
MS
 
OIL
    2.09559     1.57169        
BS HORIZONTAL PUD 2
 
PUD
 
L E JONES OPERATING INC
 
CARTER
 
OK
 
GAS
    3.05276     2.28957        
BS HORIZONTAL PUD 3
 
PUD
 
L E JONES OPERATING INC
 
CARTER
 
OK
 
GAS
    3.05276     2.28957        
WILLIAM 29 #6 H PUD
 
PUD
 
KEITH F WALKER
 
ELLIS
 
OK
 
GAS
    1.23438     0.89614        
HARTMAN #2-9 PUD
 
PUD
 
QUESTAR EXPL & PROD CO
 
ROGER MILLS
 
OK
 
GAS
    1.5     1.1555        
RUTH ANN PUD #2 - 1-35
 
PUD
 
CONTINENTAL RESOURCES II
 
BLAINE
 
OK
 
GAS
    2.06167     1.54625        
RUTH ANN PUD #1 - 1-35
 
PUD
 
CONTINENTAL RESOURCES II
 
BLAINE
 
OK
 
GAS
    2.06167     1.54625        
DOBSON RANCH SEC 6 #2-6 PUD
 
PUD
 
CHESAPEAKE OPERATING INC
 
ROGER MILLS
 
OK
 
GAS
    1.89001     1.53514     0.000  
DOBSON RANCH SEC 6 #3-6 PUD
 
PUD
 
CHESAPEAKE OPERATING INC
 
ROGER MILLS
 
OK
 
GAS
    1.89001     1.53514     0.000  
DOBSON RANCH SEC 6 #4-6 PUD
 
PUD
 
CHESAPEAKE OPERATING INC
 
ROGER MILLS
 
OK
 
GAS
    1.89001     1.53514     0.000  

 
 
1

--------------------------------------------------------------------------------

 


Case Name
 
New
Resv
Cat
 
OPERATOR
 
COUNTY
 
STATE
 
MAJOR
 
WI
 
RI
 
Reef Value
PV 0
 
MEADOWS 89-04 PUD
 
PUD
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
GAS
    3     2.55     0.000  
PUD 1
 
PUD
 
RANKEN ENERGY CORPORAT
 
MC CLAIN
 
OK
 
GAS
    8.85417     6.64063        
LEON #2-09 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
GAS
    2.40949     1.82445        
TIGER PUD #6
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
GAINES
 
TX
 
OIL
    3     2.16        
TIGER PUD #4
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
GAINES
 
TX
 
OIL
    3     2.16        
TIGER PUD #5
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
GAINES
 
TX
 
OIL
    3     2.16        
TIGER PUD #2
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
GAINES
 
TX
 
OIL
    3     2.16        
TIGER PUD #3
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
GAINES
 
TX
 
OIL
    3     2.16        
TIGER PUD #1
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
GAINES
 
TX
 
OIL
    3     2.16                                                  
GATLIN 3-14 PUD
 
PUD
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
GAS
    2.5     2.125     0.000  
BLACKSTONE MINERALS #1-30
 
PUD
 
GUNGOLL CARL E EXPLORAT
 
PEARL RIVER
 
MS
 
GAS
    5     3.5        
LEON #1-09 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
GAS
    2.40949     1.82445        
BUCKTHAL #3-25 PUD
 
PUD
 
FOREST OIL CORPORATION
 
HEMPHILL
 
TX
 
GAS
    2.0625     1.55375        
BOSWELL #2-11 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
GAS
    2.40949     1.82445                                                  
MEADOWS 89-05 PUD
 
PUD
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
GAS
    2.5     2.125     0.000                                            
CIMARRON SAM FEDERAL 5-1
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    3.75     2.8125        
BOSWELL #3-11 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
GAS
    2.40949     1.82445        
MEADOWS 89-02 PUD
 
PUD
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
GAS
    2.5     2.125     0.000                                            
MCKNIGHT PUD 2 SECTION 5
 
PUD
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
OIL
    2.30901     1.87608        
MCKNIGHT PUD 1 SECTION 5
 
PUD
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
OIL
    2.30901     1.87608        
Cay 1-1 TWIN PUD - 1-3
 
PUD
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
GAS
    3.75     2.8125        
SECTION 58 SENE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
SECTION 58 SESE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
BREEDLOVE LOC B-46 PUD
 
PUD
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
OIL
    0.22949     0.19581        
LEON #2-10 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
GAS
    1.4804     1.11502        
LOCATION #07 PUD
 
PUD
 
CABOT OIL & GAS CORP
 
MCMULLEN
 
TX
 
GAS
    6.23438     4.67495        
BREEDLOVE LOC B-42 PUD
 
PUD
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
OIL
    0.22949     0.19581        
KAECHELE #1 PUD
 
PUD
 
H L BROWN OPERATING CO
 
COLORADO
 
TX
 
GAS
    1.56706     1.33185        
SECTION 58 NWSE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
ADAM #28-2 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
WILL 4-1
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        

 
 
2

--------------------------------------------------------------------------------

 


Case Name
 
New
Resv
Cat
 
OPERATOR
 
COUNTY
 
STATE
 
MAJOR
 
WI
 
RI
 
Reef Value
PV 0
 
MCKNIGHT PUD 3 SECTION 5
 
PUD
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
OIL
    2.30901     1.87608                                              
BUCKINGHAM 205 - 2-5
 
PUD
 
SANGUINE
 
WHEELER
 
TX
 
OIL
    0.5249     0.41073     0.000  
PATTY #2-33 PUD
 
PUD
 
RANKEN ENERGY CORPORAT
 
MCCLAIN
 
OK
 
OIL
    2.525     1.9695        
LEE #4-3 PUD
 
PUD
 
CHESAPEAKE OPERATING INC
 
HEMPHILL
 
TX
 
GAS
    1.3125     0.98438        
AB&M SECTION 6 SENE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.41073     0.000  
AB&M SECTION 5 NWSW PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.41073     0.000  
SECTION 59 SWSE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
LOCATION #08 PUD
 
PUD
 
CABOT OIL & GAS CORP
 
MCMULLEN
 
TX
 
GAS
    5.19531     3.89358        
SECTION 58 SESW PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
SOUTHFORK PUD
 
PUD
 
CHESAPEAKE OPERATING INC
 
CANADIAN
 
OK
 
GAS
    1.5625     1.17188        
ROWEN #2-6 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
OIL
    1.33403     1.00052        
PUD 2 - 1-5
 
PUD
 
APACHE CORPORATION
 
WHEELER
 
TX
 
OIL
    0.5249     0.41073     0.000  
PUD 1 - 1-5
 
PUD
 
APACHE CORPORATION
 
WHEELER
 
TX
 
OIL
    0.5249     0.41073     0.000  
MARCUM #4-28 PUD
 
PUD
 
RANKEN ENERGY CORPORAT
 
MCCLAIN
 
OK
 
OIL
    2     1.56        
PATTY #4-33 PUD
 
PUD
 
RANKEN ENERGY CORPORAT
 
MCCLAIN
 
OK
 
OIL
    2     1.56        
LODE #1 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
FILLINGIM 88-11 PUD
 
PUD
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
GAS
    0.96341     0.76109     0.000  
SECTION 59 NESE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
RENO 27-1 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
JUANITA EMMETT #2-1 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
OIL
    1.25     0.96875        
COLTHARP 2-58 - 2-58
 
PUD
 
SANGUINE GAS EXPLORATIO
 
WHEELER
 
TX
 
OIL
    0.5249     0.37793     0.000  
WILLIAM 29 #5 H PUD
 
PUD
 
KEITH F WALKER
 
ELLIS
 
OK
 
GAS
    1.23438     0.89614        
AB&M SECTION 5 SESE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.41073     0.000  
HOGAN #1 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
PONDEROSA #33-02 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
BONANZA 28-1 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
CHEROKEE PUD SEC 59 NENE
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
MARCUM #3-28 PUD
 
PUD
 
RANKEN ENERGY CORPORAT
 
MCCLAIN
 
OK
 
OIL
    2     1.56        
LITTLE JOE 28-2 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
MARCUM #2-28 PUD
 
PUD
 
RANKEN ENERGY CORPORAT
 
MCCLAIN
 
OK
 
OIL
    2     1.56        
CAROLYN 105
 
PUD
 
SANGUINE GAS EXPLORATIO
 
WHEELER
 
TX
 
OIL
    0.5249     0.37793     0.000                                            
BROWN 205 - 2-5
 
PUD
 
SANGUINE GAS EXPLORATIO
 
WHEELER
 
TX
 
OIL
    0.375     0.29211     0.000  
PATTY #3-33 PUD
 
PUD
 
RANKEN ENERGY CORPORAT
 
MCCLAIN
 
OK
 
OIL
    2     1.56        
SIDNEY 2-2 SESE PUD
 
PUD
 
APACHE CORPORATION
 
WHEELER
 
TX
 
GAS
    0.5249     0.40747     0.000  
SECTION 58 NWSW PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
AB&M SECTION 6 NWNE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.41073     0.000  

 
 
3

--------------------------------------------------------------------------------

 


Case Name
 
New
Resv
Cat
 
OPERATOR
 
COUNTY
 
STATE
 
MAJOR
 
WI
 
RI
 
Reef Value
PV 0
 
AB&M SECTION 5 SESW PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.41073     0.000  
MORRIS #2-6 PUD
 
PUD
 
SOUTHERN BAY OPERATING,
 
ROGER MILLS
 
OK
 
OIL
    1.06722     0.80042        
HOSS 21-3 PUD
 
PUD
 
KEITH F WALKER
 
MEADE
 
KS
 
GAS
    1.5625     1.17522        
RAY, G. F. #1 PUD
 
PUD
 
BURK ROYALTY CO
 
UPSHUR
 
TX
 
GAS
    1.875     1.40625        
LOCATION #02 PUD
 
PUD
 
CABOT OIL & GAS CORP
 
MCMULLEN
 
TX
 
GAS
    3.11719     2.33415        
PUD 11 - PUD11
 
PUD
 
RANKEN ENERGY CORPORAT
 
MC CLAIN
 
OK
 
GAS
    2     1.56        
PUD 10 - PUD10
 
PUD
 
RANKEN ENERGY CORPORAT
 
MC CLAIN
 
OK
 
GAS
    2     1.56        
PUD 09 - PUD9
 
PUD
 
RANKEN ENERGY CORPORAT
 
MC CLAIN
 
OK
 
GAS
    2     1.56        
PUD 08 - PUD8
 
PUD
 
RANKEN ENERGY CORPORAT
 
MC CLAIN
 
OK
 
GAS
    2     1.56        
PUD 07 - PUD7
 
PUD
 
RANKEN ENERGY CORPORAT
 
MC CLAIN
 
OK
 
GAS
    2     1.56        
SECTION 59 NENE PUD
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
CHEROKEE PUD SEC 59 NENW
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
HUNT #2-27 PUD
 
PUD
 
RANKEN ENERGY CORPORAT
 
MCCLAIN
 
OK
 
OIL
    2     1.56        
CHEROKEE PUD SEC 59 SWNE
 
PUD
 
APACHE CORP
 
WHEELER
 
TX
 
GAS
    0.5249     0.37793     0.000  
OBENCHAIN D3H PUD
 
PUD
 
RANGE RESOURCES
 
DENTON
 
TX
 
GAS
    0.625     0.4625        
WEYERHAEUSER 24-15 1 PUD
 
PUD
 
TELLUS OPERATING GROUP
 
JEFF DAV
 
MS
 
GAS
    0.17578     0.1292        
OBENCHAIN D4H PUD
 
PUD
 
RANGE RESOURCES
 
DENTON
 
TX
 
GAS
    0.625     0.4625        
SHIRAZ 1 PUD - 1
 
PUD
 
TELLUS OPERATING GROUP
 
JEFF DAV
 
MS
 
GAS
    0.1296     0.11795        
CORDES 2-15 PUD - 1-15
 
PUD
 
LINN OPERATING INC.
 
CUSTER
 
OK
 
GAS
    0.13365     0.1211        
GRAND CANYON PUD 2
 
PUD
 
BABCOCK & BROWN ENERGY
 
OTSEGO
 
MI
 
GAS
    0.76765     0.58075        
GRAND CANYON PUD 1
 
PUD
 
BABCOCK & BROWN ENERGY
 
OTSEGO
 
MI
 
GAS
    0.76765     0.58075                                            
Total
 
Total
                                    0.000  

 
 
4

--------------------------------------------------------------------------------

 